                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                 3:18-cv-630-RJC

ACE MOTOR ACCEPTANCE                         )
CORPORATION,                                 )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )
                                             )
McCOY MOTORS, LLC et al.,                    )
                                             )
                      Defendants.            )


PLAINTIFF’S RESPONSE TO MOTIONS TO DISMISS OF DEFENDANTS ROBERT
 MCCOY III [Doc. No. 16] AND FLASH AUTOS, LLC [Doc. No. 18] AND REQUEST
                          FOR JUDICIAL ASSISTANCE

        The Plaintiff and Chapter 11 Debtor Ace Motor Acceptance Corporation (“ACE”), through
undersigned counsel, submits this response to the motions to dismiss of Defendants Robert McCoy
III (“McCoy III”) and Flash Auto, LLC (“Flash”). Due to the failures of the Defendants to comply
with bankruptcy court orders and subpoenas requiring the production of information concerning
issues relevant to the Second Amended Complaint, Ace needs judicial assistance from the Court.

                                      INTRODUCTION

        McCoy III did not fall far from the tree. The argument that Ace’s Second Amended
Complaint should be dismissed for containing “conclusory allegations” and for “lack of supporting
facts” rings hollow in light of the Defendants refusal to comply with Court orders and subpoenas
requiring the production of documents and testimony relevant to the Second Amended Complaint.
McCoy III is employing the same strategy in this proceeding as his father Robert McCoy, Jr.
(“McCoy”) and his mother Misty McCoy, to wit, stonewalling. The Second Amended Complaint
contains allegations which Ace believes are more than sufficient to support the claims for relief
sought. However, if the Court believes that additional supporting facts are necessary, this Court
must either i) force McCoy, Misty McCoy, McCoy Motors, McCoy III and Flash to provide Ace
with those facts; or ii) impose sanctions for their noncompliance.

       Since this proceeding was filed in June of 2018, the bankruptcy court has held days of
hearings and has reviewed extensive evidence relevant to Ace’s claims against the Defendants. Even
without the cooperation of the Defendants, the bankruptcy court has already determined facts
from which it is clear that Ace has cognizable claims against McCoy III and Flash:

       -Flash was formed in furtherance of the Defendants’ “…efforts intended to give the




         Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 1 of 6
impression that McCoy Motors had gone out of business”1;

        - “...Flash is but a continuation of McCoy Motors under another name”2;

        - “[i]t is now clear that Flash is one and the same as McCoy Motors. Further, McCoy, Misty
McCoy, and McCoy Motors are actively transferring, dissipating, concealing, moving, and disposing
of the property at issue in this action…”3;

        - McCoy, Misty McCoy and McCoy Motors “…are being aided in these endeavors by
their son, McCoy III and Flash.” (emphasis added)4

        The efforts of McCoy III and Flash to create distance from McCoy, Misty McCoy and
McCoy Motors are, at best, disingenuous.5 Before considering the motions to dismiss, it would be in
the interest of justice for this Court to: i) enforce existing Orders of the bankruptcy court requiring
the turnover of documents and information; ii) issue orders related to several pending motions
seeking to compel the production of documents by McCoy Motors and McCoy III; iii) hold
McCoy III in contempt for not complying with a subpoena to appear for testimony in the
bankruptcy court on December 18, 2018; and iv) to the extent the Defendants do comply, provide
Ace with additional time to further amend its pleadings.

                               HISTORY OF THIS PROCEEDING

        In its orders, the bankruptcy court has done more than an adequate job of summarizing the
prior proceedings. Rather than repeat those summaries, Ace would incorporate by reference the
bankruptcy court findings in its December 27, 2018 Supplemental Order [Bankr. Doc. No. 158, pp
4-10]. In short, the bankruptcy court has found that the Defendants “… have done everything in
their power to avoid compliance and circumvent the orders [of the bankruptcy court]” 6, and they
continue to do so to this day.

                                     STANDARD OF REVIEW

       For purposes of the motions to dismiss under Rule 12(b)(6), the Court must accept as true
the Second Amended Complaint’s factual allegations and draw all reasonable inferences in Plaintiffs’

1  Supplemental Order (To November 21, 2018 Order Recommending Withdrawal of Reference of Adversary
Proceeding for Further Civil, and Potentially Criminal, Contempt Proceedings) (the “Supplemental Order”)
[December 27, 2018, Bankr. Doc. No. 158, p. 5] 
2 Supplemental Order, p. 8. 
3 Supplemental Order, p. 10 
4 Id. 
5 Flash and McCoy III argue to the Court that “McCoy II and Flash Autos are not mentioned once in the

original complaint”, and that they are “not mentioned in the first amended complaint.” Brief in Support of
Flash’s Motion to Dismiss [Doc. No. 19, page 3]. The original complaint and first amended complaint were
filed on June 18 and July 10, 2018, respectively. Flash was not incorporated by the McCoy Defendants, and
McCoy III did not become its “owner”, until August 14, 2018. That timing explains the lack of mention in the
pleadings that predated the formation of Flash.
6 Order Recommending Withdrawal of Reference of Adversary Proceeding For Further Civil, And Potentially

Criminal, Contempt Proceedings November 21, 2018, page 7. (Bankr. Doc. No. 104]




          Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 2 of 6
favor. See, e.g., Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1998). Allegations have facial
plausibility “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009). In light of the nature of this proceeding and the egregious failures of the Defendants to
provide Ace with information, the factual allegations contained in the Second Amended Complaint
pass muster under this standard.

    REQUEST BY ACE FOR JUDICIAL ASSISTANCE PRIOR TO RULING ON THE
                         MOTIONS TO DISMISS

         If the Court believes additional facts need to be pled by ace, Ace will need the judicial
assistance of the Court. McCoy, Misty McCoy and McCoy Motors have, since this proceeding began,
refused to turn over collateral, documents and disclose information to ACE as required by several
bankruptcy court orders. This failing has been explicitly cited in the bankruptcy court’s orders
finding the Defendants in contempt. 7 As of April 15, 2019, McCoy, Misty McCoy and McCoy
Motors have done nothing to cure their contempt of the bankruptcy court orders, and specifically
this failure includes the failure to turn over collateral, documents and disclose information to ACE.

         As an illustration of how the stonewalling by the Defendants allows McCoy III and Flash to
allege that Ace has pled “insufficient facts”, consider that Ace has a perfected lien on assets of
McCoy, Misty McCoy and McCoy Motors.8 The bankruptcy court ordered the Defendants to “cease
transferring, dissipating, concealing, moving, secreting or otherwise disposing of any assets of Ace or
the Defendants, or assets which are collateral of Ace, including the sale of any motor vehicle in
Defendants’ inventory or possession, or the transfer of any funds or cash by any of the Defendants,
pending further Order of the Court” and to “disclose the location of all of Ace’s property or
collateral of Ace, including all assets of the Defendants”.9 McCoy Motors, McCoy and Misty McCoy
failed to comply with the orders, leading to a finding of civil contempt, an opportunity to cure the
contempt, the failure to curse the contempt, and ultimately a referral to this Court for a finding of
criminal contempt. But after months of attempting to wrest information from the Defendants, Ace
still does not know exactly what the assets were or are, where the assets are located, nor exactly what
assets have been transferred.

        The bankruptcy court has heard testimony that McCoy Motors is no longer in business, that
Flash was formed less than two weeks after the entry of the bankruptcy court’s August 1, 2018
Preliminary Injunction, and that Flash is operating at the same location as did McCoy Motors.
Several parties have testified that there are (or were) more than 100 motor vehicles formerly in the
inventory of McCoy Motors, and that those vehicles are located on real property controlled by
Flash.10 Ace has not been permitted to enter or examine the premises, and none of the Defendants

7 October 19, 2018 Order Finding Certain Defendants In Civil Contempt [Bankr. Doc. No. 47, pp. 8-9, See
also numerous instances of non-compliance set forth in Appendix A to Order]; November 21, 2018 Order
Recommending Withdrawal Of Reference Of Adversary Proceeding For Further Civil, And Potentially
Criminal, Contempt Proceedings [Bankr. Doc. No. 104, pp. 6-7; December 27, 2018 Supplemental Order (To
November 21, 2018 Order Recommending Withdrawal Of Reference Of Adversary Proceeding For Further
Civil, And Potentially Criminal, Contempt Proceedings) [Bankr. Doc. No. 158, pp. 5-7]. 
8 August 1, 2018 Order Granting Motions for Preliminary Injunction and Other Emergency Relief [Bankr.

Doc. No. 26, paragraphs 18 and 20.] 
9 Id., page 16, paragraphs (ix) and (xii). 
10 October 19, 2018 Order Finding Certain Defendants in Civil Contempt [Bankr. Doc. No. 47, page 11,




          Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 3 of 6
have accounted for the disposition of any business property or records.11 And, thereafter:

        1.        McCoy Motors failed to respond to a Subpoena to Produce Documents, which
              requests in part “copies of any documents concerning the transfer of any assets,
              including but not limited to motor vehicles” (the “McCoy Motors Subpoena”).12

        2.       McCoy III, individually and as registered agent for Flash, failed to respond to a
              Subpoena to Produce Documents which requested in part “…copies of any Documents
              concerning the transfer of assets, including but not limited to motor vehicles, from
              McCoy Motors to Flash..." (the “McCoy III/Flash Subpoena”).13

        3.        McCoy III failed to appear and testify at a December 18, 2018 hearing concerning
              transfers of assets from McCoy Motors to Flash, after having been served with a
              Subpoena to Appear and Testify (the “McCoy III Subpoena to Testify”).14
        Further hindering Ace’s ability to obtain relevant facts, McCoy has filed a pleading in which
he states that he “…invokes his Constitutional Right to take the 5th Amendment for any complaint
that may be related to [the Summons for the Second Amended Complaint].15 Without any of the
Defendants providing information or testimony concerning what their assets are or were, or the
disposition of those assets, Ace cannot be expected to provide detailed allegations concerning the
fraudulent transfer of those assets. This same issue...the failure of the Defendants to provide
information as the reason that details are lacking....applies with respect to all of the causes of action
set forth in the Second Amended Complaint.

       The bankruptcy court found that McCoy Motors Subpoena, the McCoy III/Flash Subpoena
and the McCoy III Subpoena to Testify were “valid subpoenas”16 and that

               … McCoy Motors and McCoy III failed to respond to the subpoenas.
        Neither produced any of the requested documents or information. McCoy
        Motors appeared at this latest hearing but offered no excuse for its failure to
        respond to its subpoena. McCoy III/Flash did not appear at the December 18,
        2018 hearings. Accordingly, both are subject to civil contempt and discovery
        sanctions for failing to obey the subpoenas without adequate excuse. Fed. R.


paragraph 27].
11 Id. 
12 December 17, 2018 Motion for Order Striking Pro Se Objection by Robert McCoy to McCoy Motors, LLC

Subpoena; Motion for Order Holding Robert McCoy in Further Contempt of Court Pursuant to Bankruptcy
Rule 9016 and Rule 45(g) of the Federal Rules of Civil Procedure, Compelling Compliance and Requiring the
Payment of Fees and Costs; Request for Emergency Hearing [Bankr. Doc. No. 139, pp. 12-20]. 
13December 17, 2018 Motion for Order Finding Robert McCoy III in Contempt of Court Pursuant to

Bankruptcy Rule 9016 And Rule 45(g) of the Federal Rules of Civil Procedure, Compelling Compliance and
Requiring the Payment of Fees and Costs; Request for Emergency Hearing [Bankr. Doc. No. 140, pp. 5-12] 
14 See December 20, 2018 Amended Motion for Order Finding Robert McCoy III in Contempt of Court

Pursuant to Bankruptcy Rule 9016 and Rule 45(g) of the Federal Rules of Civil Procedure, Compelling
Compliance and Requiring the Payment of Fees and Costs [Bankr. Doc. No. 154, pages 5-8]. 
15 January 22, 2019 “Motion for Order to Invoke 5th Amendment Right” [Bankr. Doc. No. 165]. 
16 December 27, 2018 Supplemental Order [Bankr. Doc. No. 158, p. 7]. 




             Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 4 of 6
           Civ. P. 45(g). (emphasis added)17

        Ace’s motions for contempt (the “Contempt Motions”) [Bankr. Doc. Nos. 139, 140 and
154] against McCoy and McCoy III (individually and as agent for Flash) for failure to produce
documents were taken under advisement by the bankruptcy court.18 As of February 5, 2018, the
date this Court withdrew the reference of this proceeding, the bankruptcy court had not ruled on the
Contempt Motions. The Contempt Motions remain pending for decision by this Court. Ace requests
that the Court address the Contempt Motions, now that it has jurisdiction, and that it enter orders
sanctioning the parties for their contempt (including the entry of default). Alternatively, Ace would
request that the Court compel the requested production from McCoy, Misty McCoy, McCoy
Motors, McCoy III and Flash, and, if that order is complied with, the Court provide Ace with a
reasonable amount of time to further amend its complaint against McCoy III and Flash. In the
interim, it would be appropriate to hold the motions to dismiss in abeyance.

Dated: April 15, 2019.
                                               THE HENDERSON LAW FIRM

                                                /s/ James H. Henderson
                                               ___________________________________
                                               James H. Henderson
                                               State Bar No. 13536
                                               1120 Greenwood Cliff
                                               Charlotte NC 28202-2826
                                               Telephone:     704.333.3444
                                               Facsimile:     704.333.5003
                                               Email:         henderson@title11.com




17   Id. 
18   Id., page 3, n. 2. 



              Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 5 of 6
                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                 3:18-cv-630-RJC

ACE MOTOR ACCEPTANCE                        )
CORPORATION,                                )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )
                                            )
McCOY MOTORS, LLC, et al.,                  )
                                            )
                      Defendants.           )


                                   CERTIFICATE OF SERVICE

       This is to certify that the undersigned has this day served the attached PLAINTIFF=S
RESPONSE TO MOTIONS TO DISMISS OF DEFENDANTS ROBERT MCCOY III
[Doc. No. 16] AND FLASH AUTOS, LLC [Doc. No. 18] AND REQUEST FOR JUDICIAL
ASSISTANCE via ECF and/or first-class mail by depositing the same, enclosed in a postpaid,
property addressed wrapper, in an official depository under the exclusive care and custody of the
United States Postal service as follows:

       Matthew M. Holtgrewe
       mholtgrewe@ebcmlaw.com
       Lex M. Erwin
       lerwin@ebcmlaw.com
       David A. Luzum
       dluzum@ebcmlaw.com
       ERWIN, BISHOP, CAPITANO & MOSS, P. A.
       4521 Sharon Road Suite 350
       Charlotte NC 28211
       Attorneys for Defendants Flash Autos, LLC and
       Robert McCoy III

       Dated: April 15, 2019.                       THE HENDERSON LAW FIRM

                                                     /s/James H. Henderson
                                                     James H. Henderson
                                                     State Bar No. 13536
                                                     1120 Greenwood Cliff
                                                     Charlotte NC 28204
                                                     Telephone: 704.333.3444
                                                     Email: henderson@title11.com




         Case 3:18-cv-00630-RJC Document 20 Filed 04/15/19 Page 6 of 6
